Citation Nr: 9903300	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-38 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
left varicocelectomy and hydrocelectomy currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
right wrist fracture, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a left wrist fracture.  

4.  Entitlement to extension of a temporary total evaluation 
based on convalescence after March 31, 1993.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
October 1984.  

This appeal arose from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  The RO granted the veteran's claims 
for entitlement to service connection for left 
varicocelectomy, rated as noncompensable, and fractures of 
the left and right wrists, rated as noncompensable.  

In April 1997 the Board of Veterans' Appeals (Board) issued a 
remand for evidentiary development including medical records, 
and complete VA medical examinations with consideration of 
functional impairment.  The RO was also instructed to provide 
the veteran with a supplemental statement of the case 
indicating consideration of 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (containing the rating criteria for limitation of 
wrist motion).  

The case has been returned to the Board for appellate review.  

The issue of entitlement to an increased evaluation for 
status post left varicocelectomy and hydrocelectomy is 
addressed in the remand portion of this decision.  

The Board also observes that at the time of the prior remand 
in April 1997, the matter of entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability was referred to the RO for initial 
consideration.  It does not appear that the RO has taken 
appropriate action on this matter.  In the informal hearing, 
the veteran's representative again raises the issue of 
entitlement to a total rating based on unemployability.  This 
matter is again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The right wrist fracture is manifested by posttraumatic 
degenerative changes, slight to moderate limitation of motion 
of the wrist, and moderate impairment from weakness and 
painful motion.  

2.  The left wrist fracture is manifested by slight to 
moderate limitation of motion of the wrist, and moderate 
impairment from weakness and painful motion.  

3.  Bilateral wrist fractures have not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.

4.  A VA physician has reported that the veteran was unable 
to work due to his February 1993 inpatient care until August 
1993.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right wrist fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.10, 4.14, 4.20, 4.21, 4.40, 
4.41, 4.45, 4.59, 4.71, 4.71a, Plate I, Diagnostic Codes 
5003, 5215 (1998).  

2.  The criteria for an increased (compensable) evaluation of 
10 percent for residuals of the left wrist fracture have been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.321(b(1), 
4.1, 4.2, 4.3, 4.10, 4.14, 4.20, 4.21, 4.40, 4.41, 4.45, 
4.59, 4.71, 4.71a, Plate I, Diagnostic Codes 5003, 5215.

3.  The criteria for extension of a temporary total 
evaluation based on convalescence after March 31, 1993 and 
through July 31, 1993 have been met.  38 U.S.C.A. § 5107;  
38 C.F.R. § 4.30 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to increased evaluations 
for residuals of left and right wrist 
fractures.  

Factual Background

According to service medical records in July 1981 the veteran 
was treated after falling on his right hand.  X-rays showed a 
navicular fracture of the right wrist.  Treatment including 
casting.  

In July 1982 the veteran was treated for an injury to the 
left wrist incurred while wrestling.  X-rays showed a 
nondisplaced fracture of the left navicular.  He was treated 
with casting.  In November 1982 the veteran was treated for 
aggravation of the prior fracture.  X-rays showed nonunion.  
A record from May 1983 noted that the veteran had received 
casting for 10 months for a fracture of the left scaphoid.  

On VA examination in February 1993 the veteran reported 
recurrent pain in both wrists.  He was working in an 
occupation requiring repetitive wrist motion.  The examiner 
found no evidence of redness, heat, swelling or deformity.  
The veteran achieved 70 degrees of dorsiflexion as well as 70 
degrees of palmar flexion with his right wrist although there 
was pain with extreme palmar flexion.  There was some 
tenderness to palpation over the first dorsal compartment of 
the snuffbox region.  

The veteran was able to dorsi flex his left wrist to 80 
degrees and palmar flex his wrist to 70 degrees.  There was 
mild pain on extreme palmar flexion.  There was no definite 
tenderness on the left.  The veteran made a good fist with 
each hand and found to fully extend his fingers.  He was able 
to oppose his thumb satisfactorily.  Grip strength was 5/5 in 
both hands.  X-rays were obtained.  

The impression was residuals of bilateral wrist fractures.  
The radiology report noted small radiocarpal degenerative 
joint disease in the left wrist, a non-united fracture of the 
right scaphoid with avascular necrosis of the distal segment, 
and associated degenerative disease in the wrist.  

The veteran testified at a hearing at the RO in May 1994.  He 
described his symptoms as pain shooting up his arm and 
"numbing."  He also related that his grip was not what it 
had been.  He testified that he felt that his right wrist was 
worse because he performed more activities with his right 
hand.  He testified that he had had a hard time working due 
to strains.  He also related that his symptoms caused 
limitations in his ability to play sports such as bowling and 
softball.  He testified that he gained weight due to 
inability to exercise.  He summarized that his disabilities 
interfered with everything.  He reported that he was working 
30 to 35 hours a week but with no benefits.  He added that he 
had been unable to find other work.  

In the veteran's notice of disagreement, filed in November 
1993, he maintained that he had a "difficult time" with 
both of his wrists and that prolonged activity would cause 
pain - especially in the right wrist.  He asked that 
arthritic changes in both wrists be recognized.  

In a VA Form 9, substantive appeal, submitted in February 
1994, the veteran contended that his wrists were 
progressively and rapidly worsening.  

Another VA examination was performed in July 1994.  The 
veteran told the examiner that he could hardly move his wrist 
when he worked.  The examination revealed no swelling or 
deformity.  

Right wrist ranges of motion were as follows:  palmar flexion 
to 54 degrees, dorsal extension to 34 degrees, radial 
deviation to 18 degrees, and ulnar deviation to 20 degrees.  
Left wrist ranges of motion were as follows:  palmar flexion 
to 64 degrees, dorsal extension to 52 degrees, radial 
deviation to 20 degrees, and ulnar deviation to 34 degrees.  

The diagnosis was old fractures of both wrists with decreased 
range of motion of both wrists and traumatic arthritis.  X-
rays of the wrist were taken.  The radiology report noted 
that on the right there was evidence of an old non-united 
fracture of the navicular bone.  There was no abnormality on 
the left.  

In September 1994 the veteran submitted a written statement 
to the effect that he had received braces for both hands from 
VA.  He maintained that because of the severity of his 
condition and because of the braces, he was unable to work.  

VA Outpatient treatment records from 1994 and 1995 were 
received.  These show that the veteran received treatment for 
his wrists.  In August 1994 the veteran reported wrist pain 
bilaterally and hand and shoulder symptoms.  On examination 
there was no synovitis.  Sensory examination was negative and 
motor strength was 5/5.  There was decreased flexion of the 
right wrist to 30 degrees.  There was a question whether this 
was secondary to pain.  There was a positive Tinel's sign at 
the right wrist.  Tinel's sign at the left wrist was negative 
and there was normal flexion and extension.  The diagnostic 
impression was possible bilateral carpal tunnel syndrome.  

In an August 1994 physical rehabilitation report it was noted 
that the veteran reported numbness in the hands and pain in 
the remainder of the upper extremities.  Wrist flexion was to 
6 degrees on the right and 19 degrees on the left.  Wrist 
extension was to 20 degrees on the right and 22 degrees on 
the left.  Radial deviation was to 5 degrees on the right and 
12 degrees on the left.  Ulnar deviation was to 22 degrees on 
the right and 25 degrees on the left.  Grip strength was 32 
pounds on the right and 34 pounds on the left.  Pinch 
strength was as follows:  lateral, 7 pounds bilaterally; two-
point, six pounds on the right and five pounds on the left; 
three point, six pounds bilaterally.  

The veteran reported being employed but noted pain and 
numbness with job related tasks including grasping, and 
pulling.  Strengthening exercises were conducted.  The 
veteran reported mild discomfort with hand exercise against 
resistance.  The assessment was that the veteran would 
benefit from at least one follow-up appointment to reassess 
hand strength, range of motion and progression with home 
program.  

Electromyogram (EMG) and nerve conduction velocity (NCV) 
testing was performed in October 1994.  These tests were 
negative.  

On follow-up in October 1994, the veteran had mild crepitus 
in the wrists bilaterally.  There was no active synovitis.  
There was decreased flexion due to pain and decreased muscle 
strength in the right wrist questionably due to pain.  Grip 
strength was listed as 4/5 bilaterally.  The assessment was 
degenerative, traumatic osteoarthritis versus carpal tunnel 
syndrome.  The examiner had not reviewed EMG/NCV results.  

The veteran had another physical therapy appointment in 
October 1994.  Wrist flexion was to 40 degrees on the right 
and 30 degrees on the left.  Extension was to 37 degrees on 
the right and 41 degrees on the left.  Radial deviation was 
to 14 degrees on the right and 20 degrees on the left.  Ulnar 
deviation was to 14 degrees on the right and 18 degrees on 
the left.  Grip strength was 30 pounds on the right and 34 
pounds on the left.  Pinch strength was as follows: lateral, 
9 pounds bilaterally; two-point, six pounds on the right and 
seven pounds on the left; three point, seven pounds on the 
right, six pounds on the left.  The veteran reported that 
wrist supports that he received from prosthetics on his 
initial evaluation were increasing his pain.  The veteran was 
instructed to discontinue use of the splints.  The assessment 
was that the veteran had increased overall range of motion 
and strength.  

After the Board's remand additional medical records were 
requested.  No further treatment of the wrists was shown.  
The veteran was asked to report additional sources of 
treatment but he offered no information.  

A VA examination was provided in June 1997.  The veteran 
reported limited motion and swelling of the wrists, numbness 
of the fingers, and pain from the hands to the shoulders.  
The veteran indicated that he was driving a cab part time.  
His only reported treatment was occasional use of aspirin.  
On examination there was no appreciable swelling, and no 
deformity.  There was no evidence of other impairment such as 
subluxation, instability, nonunion, malunion or loose union.  

Both wrists were tender to the touch.  Palmar flexion was to 
68 degrees on the right and 66 degrees on the left.  
Dorsiflexion was to 74 degrees on the right and 72 degrees on 
the left. Radial deviation was to 12 degrees on the right and 
12 degrees on the left.  Ulnar deviation was to 30 degrees on 
the right and 31 degrees on the left.  The diagnosis was post 
traumatic degenerative disease of both wrists.  

In a discussion following the diagnosis the examiner 
expressed the opinion that limitation of motion due to pain 
was slight and was as noticed in the ranges of motion.  The 
veteran was felt to have limitations and there was functional 
loss including the ability to perform normal working 
movements of the wrist with normal excursion, strength, 
speed, coordination and endurance.  Functional loss due to 
pain or weakness was felt to be moderate.  On trying to force 
motions of the right wrist, the right hand would shake.  The 
examiner felt that the veteran had flare-ups with extended 
use resulting in an increase in symptomatology.  According to 
the veteran, the frequency and duration of exacerbations were 
according to his activity.  Complaints of pain and 
demonstrated limitation of motion were felt to be supported 
by objective evidence of wrist pathology.  

X-rays taken in June 1997 showed the left wrist to be normal.  
There was an old fracture of the right scaphoid bone with no 
acute fracture bilaterally.  

In June 1998 the veteran submitted a statement indicating 
that he was going to obtain "updated medical evidence", but 
no additional evidence was received.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  In determining the disability evaluation, VA must 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and explain the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function is expected in all 
instances.  38 C.F.R. § 4.21.  However, evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor o the claimant. 38 
C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Examination reports must be interpreted in light of the whole 
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability present.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  If 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of recovery to date.  The duration of the initial, and 
any subsequent, period of total incapacity, especially 
periods reflecting delayed union, inflammation, swelling, 
drainage, or operative intervention, should be given close 
attention.  This consideration, or the absence of clear-cut 
evidence of injury, may result in classifying the disability 
as not of traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. § 4.41.  

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);(c) weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) excess fatigability; (e) incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  

For the purpose of rating disability from arthritis, the 
wrist is considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Anatomical ranges of wrist motion for VA purposes are as 
follows:  dorsiflexion (extension), 0 to 70 degrees; palmar 
flexion, 0 to 80 degrees; ulnar deviation, 0 to 45 degrees; 
and radial deviation, 0 to 20 degrees.  38 C.F.R. § 4.71, 
Plate I.  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A 10 percent evaluation is provided for limitation of 
dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with the 
forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215.  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the claim 
for an increased evaluation for residuals of wrist fractures 
is well-grounded within the meaning of 38 U.S.C.A. §5107(a); 
Proscelle v. Derwinski, 2 Vet App. 629 (1992).  The Board is 
satisfied that all relevant facts have been adequately 
developed for the purposes of adjudicating the claim; no 
further assistance in developing the facts pertinent to the 
claim is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  VA treatment records have 
been received and VA examinations and a hearing have been 
provided.  

The Board notes that the duty to assist is not boundless and 
it is not a one-way street.  Wood v. Derwinski.  1 Vet. 
App. 190 (1991).  The veteran was requested to provide 
information regarding additional sources of treatment, but he 
did not do so.  He then requested additional time to submit 
additional medical records, and even though his request was 
granted, he did not submit any additional records.  The 
veteran also requested a second personal appearance at the RO 
but did not show for the hearing.  In view of these facts and 
the development already performed, the Board is satisfied 
that the duty to assist has been adequately met.  

A related inquiry is whether there has been substantial 
compliance with the Board's remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The Board issued a remand for 
additional medical records and a VA examination.  The RO 
requested that the veteran identify additional sources of 
records as the remand instructed.  A VA examination was 
scheduled and was completed.  The examination provided 
thorough consideration of functional impairment including 
painful motion.  




The Board deems that there has been adequate compliance with 
its remand as pertains to the issue of entitlement to 
increased evaluations for the service connected wrist 
disabilities.  

The issue at hand is the extent of residuals of the service 
connected wrist fractures.  The RO rated according to 
limitation of motion of the wrist.  It is noted that the 
highest schedular rating under Diagnostic Code 5215 is 10 
percent.  The veteran is already receiving a 10 percent 
evaluation for right wrist residuals.  

A higher schedular evaluation is not in order even 
considering the veteran's functional impairment (see DeLuca) 
because the veteran is already receiving the highest 
schedular rating available for limitation of wrist motion 
without ankylosis.  

The Board notes that the veteran has posttraumatic 
degenerative changes of the wrist but a higher evaluation is 
not available rating the disability by arthritis.  Arthritis 
is rated first by limitation of motion, and even where 
limitation of motion is noncompensable only a 10 percent 
evaluation is appropriate for arthritis of a major joint such 
as the wrist.  The 10 percent evaluation assigned is 
consistent with the degree of the veteran's limitation of 
motion and pain and other functional impairment.  

The veteran's left wrist disorder is noncompensably 
evaluated.  While x-rays of the left wrist have been 
negative, the veteran has shown painful motion of the left 
wrist.  Accordingly, giving the veteran the benefit of the 
doubt, a 10 percent evaluation is granted.  See DeLuca.  

A higher rating is not available for limitation of motion of 
the wrist aside from ankylosis.  


The Board notes that the veteran has alleged interference 
with his employment.  However, in the opinion of the Board, 
the record does not show substantial interference with 
employment due to wrist symptoms, frequent periods of 
hospitalization for treatment of the wrist or other unusual 
or extraordinary disability factors sufficient to warrant 
referral for consideration of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) (1998).  


II.  Entitlement to extension of a 
temporary total evaluation based on 
convalescence after March 31, 1993.  

Factual Background

In February 1993 the veteran was hospitalized at a VA 
Hospital for left hydrocelectomy and left testicular biopsy.  
On admission, the left scrotum was swollen and moderately 
tender to palpation and examination.  The left testicle was 
noticeably larger than the right testis, which appeared 
normal.  The rest of the examination was normal.  During the 
surgery a small hydrocele was found and this was felt to 
probably not be causing his discomfort.  The epididymis 
appeared full and chronic epididymitis was suspected.  The 
surgeon also noted that pain could be related to venous 
congestion from past varicocelectomy.  An orchiectomy was 
discussed as a future alternative.  The surgery was 
uncomplicated as was the hospital course and the veteran was 
discharged on postoperative day one.  He was instructed to 
keep the wound dry for 48 hours and to not engage in heavy 
lifting or strenuous activity for one month.  

A temporary total evaluation was granted for the period 
February 24, 1993 to March 31, 1993.  A noncompensable 
evaluation was continued as of April 1, 1993.  

In several written statements thereafter, the veteran 
asserted that he was entitled to a temporary total evaluation 
from April 1993 to August 1993 as he could not return to 
work.  




The veteran submitted a report from a VA physician dated in 
February 1994.  The physician noted that the veteran was 
hospitalized and expressed the opinion that the veteran was 
unable to work from April 1993 to August 1993 due to chronic 
pain.  

In the course of his VA examinations the veteran related that 
he was having interference with employment, but there was no 
discussion as to whether the veteran required convalescence 
after his surgery from April 1993 through August 1993.  


Criteria

38 C.F.R. § 4.30 provides that a total disability rating will 
be assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted, effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release.  

Total ratings will be assigned if treatment of a service-
connected disability resulted in (1) surgery necessitating at 
least one month of convalescence (effective as to outpatient 
surgery March 1, 1989); (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  Id. 






Analysis

Initially, the Board notes that the veteran's claim for 
entitlement to extension of a temporary total evaluation 
based on convalescence related to a February 1993 
hospitalization is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The veteran has submitted an opinion that he was disabled 
from work due to chronic pain from February 1993 through 
August 1993, referable to inpatient care for treatment of 
service connected disability in February 1993.  There is no 
competent medical evidence to the contrary in this regard.  
As a VA physician has advised VA that the veteran was not 
able to work due to his February 1993 surgery until August 
1993, the Board concludes that the evidentiary record 
supports extension of the previously granted temporary total 
convalescence evaluation through July 31, 1993.


ORDER

Entitlement to an increased evaluation for a right wrist 
fracture is denied.  

Entitlement to an increased (compensable) evaluation of 10 
percent for a left wrist fracture is granted subject to the 
laws and regulations pertaining to the payment of monetary 
awards.  

Entitlement to extension of a temporary total evaluation 
based on convalescence after March 31, 1993, and through July 
31, 1993, is granted, subject to governing criteria 
applicable to the payment of monetary benefits.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The primary question to be resolved with regard to the claim 
for entitlement to an increased evaluation for status post 
left varicocelectomy and hydrocelectomy is the extent of the 
residuals of the service connected disability.  According to 
the 1997 VA examination report, the veteran underwent an 
epididymectomy in 1995.  No records of this surgery exist in 
the claims folder.  The occurrence of the surgery; and the 
relationship between the pathology necessitating the surgery 
and the service connected disability are matters relevant to 
the veteran's claim for an increased evaluation.  

Also, the 1998 VA genitourinary examination contained a 
number of responses without any indication of the question 
asked.  The questions and responses need to be clear.  Also, 
in the opinion of the Board, any conflict between this 
examiner's assessment of the service connected disability, 
and that of the VA examiner who performed the 1997 
examination, needs to be reconciled.  

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication thereof.  

The RO was also previously instructed to consider whether 
referral for an extraschedular evaluation was warranted.  The 
examiner did not make any determination on this issue.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that he is 
afforded due process, 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issue of entitlement to an 
increased evaluation for status post left varicocelectomy and 
hydrocelectomy pending a remand to the RO for further 
development as follows:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
- to include records of a 1995 
epididymectomy.  After obtaining any 
necessary authorization, the RO should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for a VA 
examination of the veteran by a urologist 
in order to determine the nature, full 
extent, and severity of residuals of the 
service-connected status post left 
varicocelectomy and hydrocelectomy.  Any 
further indicated special studies should 
be conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

The examiner should provide a current 
diagnosis and describe the extent of 
residuals of the service connected 
genitourinary disability.  The examiner 
should look for, and record, objective 
and subjective evidence of functional 
impairment including painful motion and 
the like.  Any opinions expressed must be 
accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures. See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for status post 
left varicocelectomy and hydrocelectomy 
with consideration of all applicable laws 
and regulations.  The RO should make a 
specific finding on whether the evidence 
supports referral for an extraschedular 
evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board.  Appellate 
rights do not attach to those issues addressed in the remand 
portion of the Board's decision, because a remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1998).



- 17 -


